DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20120127412).
Regarding claim 17, Lee discloses (Figs. 1-6) a display device, comprising: a substrate (110) having a display area (DA) and a non-display area (NA) and including a gate pad unit (161) and a data pad unit (162) disposed at one end of the non-display area; a flexible film (150) connected to each of the gate pad unit and the data pad unit; and a display driving circuit (171a, 171b) disposed on the flexible film, wherein the substrate includes: a plurality of data lines (130) extending in one direction in the display area; a plurality of first gate lines (132) arranged in parallel to the plurality of data lines; and a plurality of second gate lines (113) crossing the plurality of first gate lines, and wherein the display driving circuit includes: a data driver (171b) connected to the data pad unit to supply a data voltage to the plurality of data lines; and a gate driver (171a) connected to the gad pad unit to supply a gate signal to the plurality of first gate lines.
Claims 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak (US 20120153310).
Regarding claim 20, Kwak discloses (Figs. 1-9G) a method of inspecting a display device, comprising steps of: applying a data test voltage to a data test pad unit (143, 144) disposed on a second substrate and supplying the data test voltage to a data pad unit (120) connected to the data test pad unit and disposed at one end of a first substrate; and applying a gate test signal to a gate test pad unit (163, 164) disposed on the second substrate and supplying the gate test signal to a gate pad unit (130) connected to the gate test pad unit and disposed at one end of the first substrate.
Regarding claim 21, Kwak discloses (Figs. 1-9G) the supplying the data test voltage is accomplished by allowing the data test pad unit to supply a data test voltage to a first fan-out line (141), by the first fan-out line, supplying the data test voltage to a data connection line intersecting the first fan-out line, by the data connection line, supplying the data test voltage to a second fan-out line (142) extending from the first fan-out line, and by the second fan-out line, supplying the data test voltage to the data pad unit.
Regarding claim 22, Kwak discloses (Figs. 1-9G) the supplying the gate test signal is accomplished by the gate test pad unit (163, 164), supplying a gate test signal to a first fan-out line (161); by the first fan-out line, supplying the gate test signal to a gate connection line intersecting the first fan-out line; by the gate connection line, supplying the gate test signal to a second fan-out line (162) extending from the first fan-out line; and by the second fan-out line, supplying the gate test signal to the gate pad unit.
Regarding claim 23, Kwak discloses (Figs. 1-9G) the supplying the gate test signal further is accomplished by the first fan-out line, supplying the gate test signal to a gate contact line (GL) which is parallel to the gate connection line.
Regarding claim 24, Kwak discloses (Figs. 1-9G) a method of inspecting a display device, comprising steps of: supplying a data voltage to a data pad unit (120) disposed at one end of a substrate; by the data pad unit, supplying the data voltage to a plurality of data lines (DL) extending in one direction; supplying a gate signal to a gate pad unit (130) disposed at one end of the substrate; by the gate pad unit, supplying the gate signal to a plurality of first gate lines (161) parallel to the plurality of data lines; and by each of the plurality of first gate lines, supplying the gate signal to each of a plurality of second gate lines (GL) intersecting the plurality of first gate lines.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Choi et al. (US 20180151134).
Regarding claim 25, Kwak does not necessarily disclose the supplying the data voltage to the data pad unit is accomplished by allowing a data driver to supply the data voltage to the data pad unit through a lead line of a flexible film, the data driver being disposed on the flexible film attached to one side of the substrate.
Choi discloses (Figs. 1-34) the supplying the data voltage to the data pad unit is accomplished by allowing a data driver (300) to supply the data voltage to the data pad unit through a lead line of a flexible film, the data driver being disposed on the flexible film attached to one side of the substrate (sections 0004, 0199). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Choi to provide a data signal to obtain an image. 
Regarding claim 26, Kwak does not necessarily disclose the supplying the gate signal to the gate pad unit is accomplished by allowing a gate driver to supply the gate signal to the gate pad unit through the lead line of the flexible film, the gate driver being disposed on the flexible film.
Choi discloses (Figs. 1-34) the supplying the gate signal to the gate pad unit is accomplished by allowing a gate driver (210, 220) to supply the gate signal to the gate pad unit through the lead line of the flexible film, the gate driver being disposed on the flexible film (sections 0004, 0199). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Choi to provide gate signals to obtain an image.
Allowable Subject Matter
Claims 1-16 are considered allowable subject matter.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claims 1-10, in particular the limitations of a line contact portion in which each of the plurality of first gate lines and each of the plurality of second gate lines are in contact with each other; a non-contact portion in which each of the plurality of first gate lines and each of the plurality of second gate lines are insulated from each other at an intersection area thereof; a first pixel including a first switching element connected to a corresponding second gate line among the plurality of second gate lines and disposed adjacent to the line contact portion; and a second pixel including a second switching element connected to the second gate line connected to the first pixel and disposed adjacent to the non-contact portion,
wherein magnitude of a first capacitance of the first switching element between a gate electrode and a first electrode of the first switching element is different from magnitude of a first capacitance of the second switching element between a gate electrode and a first electrode of the second switching element. The prior art does not disclose or suggest the display device of claims 11-16, in particular the limitations of a line contact portion in which each of the plurality of first gate lines and each of the plurality of second gate lines are in contact with each other; a non-contact portion in which each of the plurality of first gate lines and each of the plurality of second gate lines are insulated from each other at an intersection area thereof; a first pixel including a first switching element connected to a corresponding second gate line among the plurality of second gate lines and disposed adjacent to the line contact portion; a second pixel including a second switching element connected to the second gate line connected to the first pixel and disposed adjacent to the non-contact portion; and a third pixel including a third switching element connected to the second gate line connected to the first pixel and the second pixel and disposed between the first switching element and the second switching element, wherein magnitudes of first capacitances between gate electrodes and first electrodes of each of the first, second, and third switching elements are different from each other.
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claims 18-19, in particular the limitations of the substrate includes: line contact portions in which each of the plurality of first gate lines contacts each of the plurality of second gate lines; non-contact portions in which each of the plurality of first gate lines and each of the plurality of second gate lines insulated from each other at intersection areas thereof; a plurality of first pixels including a first switching element connected to the corresponding second gate line of the plurality of second gate lines and disposed adjacent to the line contact portions; a plurality of second pixels including a second switching element connected to the second gate line connected to the first pixel and disposed adjacent to the non-contact portions; and a plurality of third pixels including a third switching element connected to the second gate line which is connected to the first switching element and the second switching element and disposed between the first switching element and the second switching element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871